                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA,             )
                                      ) Civil Action No. 1:19-cv-7796 (JHL)
              Plaintiff,              )
                                      )
       v.                             )
                                      )
MARIA VICTORIA RENDON, a/k/a          )
Genoveva Restiepo-Rendon, a/k/a       )
Maria Genoveva Rendon-Restrepo, a/k/a )
Maria-Genoveva Rendon, a/k/a          )
Genoveva Rendon-Restiepo, a/k/a       )
Genoveva Rendon, a/k/a                )
Maria Rendon,                         )
                                      )
              Defendant.              )
____________________________________)
                        PLAINTIFF’S NOTICE OF MOTION

To:    MATTHEW KRIEZELMAN, Esq.
       Kriezelman Burton & Associates, LLC.
       200 W Adams Street, Suite 2211
       Chicago, IL 60606

       PLEASE TAKE NOTICE that, on Wednesday, December 18, 2018, at 9:30 a.m.,

or as soon thereafter as counsel may be heard, Plaintiff, by and through its attorney,

JOHN J. W. INKELES, shall appear before Judge Joan H. Lefkow in the courtroom

usually occupied by her in the Everett McKinley Dirksen U.S. Courthouse, 219 South

Dearborn Street, Chicago, Illinois, or before such other judge who may be sitting in her

place and stead, and then and there present the parties’ JOINT MOTION FOR ENTRY

OF CONSENT JUDGMENT in the above-captioned case, at which time and place you

may appear if you see fit.
Dated: December 9, 2019   Respectfully submitted,

                          JOHN R. LAUSCH, Jr.
                          United States Attorney

                          CRAIG A. OSWALD
                          Assistant United States Attorney
                          219 South Dearborn Street
                          Chicago, Illinois 60604
                          (312) 886-9080
                          Email: craig.oswald@usdoj.gov


                          JOSEPH H. HUNT
                          Assistant Attorney General
                          Civil Division

                          WILLIAM C. PEACHEY
                          Director
                          Office of Immigration Litigation
                          District Court Section

                          TIMOTHY M. BELSAN
                          Chief
                          National Security & Affirmative Litigation Unit


                           /s/ John J. W. Inkeles
                          JOHN J. W. INKELES
                          Counsel for National Security
                          U.S. Department of Justice, Civil Division
                          Office of Immigration Litigation
                          District Court Section
                          P.O. Box 868, Ben Franklin Station
                          Washington, D.C. 20044
                          Telephone: (202) 532-4309
                          Facsimile: (202) 305-1890
                          E-mail: john.inkeles@usdoj.gov
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,             )
                                      ) Civil Action No. 1:19-cv-7797 (JHL)
              Plaintiff,              )
                                      )
       v.                             )
                                      )
MARIA VICTORIA RENDON, a/k/a          )
Genoveva Restiepo-Rendon, a/k/a       )
Maria Genoveva Rendon-Restrepo, a/k/a )
Maria-Genoveva Rendon, a/k/a          )
Genoveva Rendon-Restiepo, a/k/a       )
Genoveva Rendon, a/k/a                )
Maria Rendon,                         )
                                      )
              Defendant.              )
____________________________________)

               JOINT MOTION FOR ENTRY OF CONSENT JUDGMENT

       Plaintiff the United States of America (“United States”) and Defendant Maria Victoria

Rendon, a/k/a Genoveva Restiepo-Rendon, a/k/a Maria Genoveva Rendon-Restrepo, a/k/a Maria

Genoveva Rendon, a/k/a Genoveva Rendon-Restiepo, a/k/a Genoveva Rendon, a/k/a Maria

Rendon (“Defendant”), jointly move this Court to enter the attached proposed Consent Judgment

Revoking Naturalization. This motion is supported by Defendant’s admission to, and

acknowledgment of the truth of, the specific facts identified below.

                                 FACTUAL BACKGROUND

       Defendant, a native of Colombia, entered the United States illegally on or about August

3, 1979, near Miami, Florida. On February 10, 1981, a grand jury returned an indictment,

charging Defendant, using the identity Genoveva Rendon, with committing the following

offenses: (i) for conduct she committed from on or about September 1, 1980, through and

including December 9, 1980, conspiracy to distribute and possess cocaine, in violation of 21

                                                1
U.S.C. § 846; and (ii) for conduct she committed on December 9, 1980, distribution and

possession of cocaine, in violation of 21 U.S.C. §§ 812, 841(a)(1), (b)(1)(A). On March 13,

1981, a jury convicted Defendant of the foregoing offenses. See United States v. Norman

Restrepo, et al., Dkt. No. S 80 Cr. 811 (S.D.N.Y. Mar. 13, 1981). The Court scheduled

sentencing for April 24, 1981; however, because Defendant failed to appear for sentencing, the

Court issued a bench warrant.

          On February 10, 1981, Defendant, using the identity Maria Genoveva Rendon-Restrepo,

was interviewed by the Immigration and Naturalization Service (“INS”) under oath in the

presence of her attorney of record.1 Defendant stated that: (i) her true and correct name was

Maria Genoveva Rendon-Restrepo; (ii) she had entered the United States without inspection on

August 3, 1979, in Miami, Florida; and (iii) she wished to return to Colombia. On April 16,

1981, the INS issued Defendant an Order to Show Cause and Notice of Hearing charging her

with inadmissibility under 8 U.S.C. § 1231(a)(2) for having entered the United States without

inspection. On April 20, 1981, the Order and Notice were sent via first-class mail to Defendant.

The Order and Notice were returned to the INS, Defendant’s address having been crossed out

and containing the notation: “moved-left no address.” On May 5, 1981, Defendant failed to

appear at her removal hearing. Subsequent efforts by the INS to locate Defendant proved

unsuccessful. On March 8, 1983, the immigration court removed Defendant’s case from its

docket.




1
  As of March 1, 2003, the legacy Immigration and Naturalization Service (“INS”) ceased to
exist, and Congress transferred its functions to various agencies within the Department of
Homeland Security. See Homeland Security Act of 2002, §§ 441, 451, 471, Pub. L. No. 107-
296, 116 Stat. 2135 (Nov. 25, 2002) (codified at 6 U.S.C. §§ 251, 271, 291). However, because
many of the events in this case took place prior to the transfer, “INS” will be referenced where
factually appropriate.
                                                2
       On or about April 30, 1988, Defendant, under the identity Maria Victoria Rendon,

applied for Temporary Resident Status (“TRS”) pursuant to 8 U.S.C. § 1255a(a). The INS

approved Defendant’s application, and she was granted TRS. On or about June 7, 1990,

Defendant applied for adjustment of status to permanent resident pursuant to 8 U.S.C. § 1255

with the INS. On or about July 25, 1990, the INS approved Defendant’s application, and

Defendant was accorded permanent resident status.

       On or about February 3, 1996, Defendant, using the Maria Victoria Rendon identity, filed

a Form N-400, Application for Naturalization (“N-400”), with the INS, based on having been a

permanent resident for a period of five years. In Defendant’s N-400, she represented inter alia:

           a. she had never “been an illicit trafficker in narcotic drugs or marijuana”;

           b. she had never “knowingly committed any crime for which [she had] not

               been arrested”; and

           c. she has never “been arrested, cited, charged, indicted, convicted, fined or

               imprisoned for breaking or violating any law or ordinance excluding traffic

               regulations.”

       On or about December 2, 1995, Defendant signed the N-400 under penalty of perjury,

thereby swearing or affirming that the N-400 and the evidence submitted with it was true and

correct. On August 16, 1996, Defendant was interviewed, under oath, in Chicago concerning the

information she had provided in her N-400 to determine her eligibility for naturalization. At the

end of her interview, Defendant signed her N-400 in the presence of the interviewing officer and

swore that the contents of her application, including corrections made at her request, and her

application were true to the best of her knowledge and belief. Based on her written application

and naturalization interview, the INS approved Defendant’s naturalization application on



                                                3
September 16, 1996. Defendant took the oath of allegiance on September 24, 1996, and on that

date she was admitted as a citizen of the United States. The INS issued Defendant Certificate of

Naturalization number 21343798.

       On April 12, 2000, Defendant was charged in the United States District Court for the

Southern District of New York with having committed bail jumping for her failure to appear for

sentencing from April 1981 through January 2000, in violation of 18 U.S.C. §§ 3146(a)(1) and

(b)(1)(A)(i). On that same date, April 12, 2000, Defendant pleaded guilty to, and was convicted

by the court of, knowingly committing the crime of felony bail jumping. On July 17, 2000,

Defendant was sentenced to 21 months’ imprisonment for the bail jumping conviction. See

United States v. Maria Rendon, Dkt. No. 00-CR-382 (S.D.N.Y. July 17, 2000).

                                STATUTORY BACKGROUND

       The Immigration and Nationality Act provides for the revocation of an individual’s

naturalized U.S. citizenship for either of two independent grounds: (1) if the naturalization was

illegally procured; or (2) if the naturalization was procured by concealment of a material fact or

by willful misrepresentation. 8 U.S.C. § 1451(a). “Illegal procurement” has occurred where an

applicant naturalized despite failing to comply with all congressionally-imposed prerequisites to

the acquisition of citizenship. Fedorenko v. United States, 449 U.S. 490, 517 (1981).

Naturalization was procured by concealment of a material fact or by willful misrepresentation

where: (1) the naturalized citizen misrepresented or concealed some fact during the

naturalization process; (2) the misrepresentation or concealment was willful; (3) the fact was

material; and (4) the naturalized citizen procured citizenship as a result of the misrepresentation

or concealment. Kungys v. United States, 485 U.S. 759, 767 (1988). Where the government

establishes that the defendant’s citizenship was procured illegally or by willful misrepresentation



                                                 4
of material facts, “district courts lack equitable discretion to refrain from entering a judgment of

denaturalization.” Fedorenko, 449 U.S. at 517.

       Based on the agreed facts and law, Defendant’s naturalized citizenship was illegally

procured.

                                            ANALYSIS

       The parties agree that Defendant illegally procured her citizenship because she was not

eligible for naturalization, as alleged in Counts One, Two, and Three of the Complaint. ECF No.

1 ¶¶ 55-88; see 8 U.S.C. § 1427(a)(3).

       First, as alleged in Count One in the Complaint, Defendant concedes that she was not

lawfully admitted for permanent residence. Congress has mandated that to qualify for

naturalization, an applicant must have been lawfully admitted to the United States for permanent

residence. See 8 U.S.C. §§ 1427(a)(1), 1429. Furthermore, to qualify for permanent residency

based on one’s TRS, an applicant must first have lawfully been admitted for TRS. 8 U.S.C.

§ 1255a. The term “lawfully” requires compliance with the substantive legal requirements for

admission, and not mere procedural regularity. Estrada-Ramos v. Holder, 611 F.3d 318, 321

(7th Cir. 2010). Defendant was ineligible for TRS because she was inadmissible to the United

States and had been convicted of a felony. 8 U.S.C. § 1255a(a)(4)(A)-(B). Specifically,

Defendant concedes she was inadmissible at the time she applied for TRS, and thus ineligible for

TRS, because: (i) she had been found guilty of two offenses relating to the possession with intent

to distribute and/or distribution of a controlled substance narcotic drugs; (ii) her drug trafficking

crimes are also crimes of moral turpitude, which rendered her excludable under then-8 U.S.C.

§ 1182(a)(9) (1988); and (iii) she was committing the continuous act of “bail jumping” – a

felony. Consequently, Defendant’s TRS status was not lawfully granted and did not render her



                                                  5
eligible to lawfully adjust her status. Defendant further concedes that she was ineligible to adjust

lawfully to permanent resident status because: (i) she had been convicted of two felonies in the

Southern District of New York in 1981; (ii) her drug trafficking crimes are also crimes of moral

turpitude, rendering her excludable under then-8 U.S.C. § 1182(a)(9) (1988); and (iii) she had

been found guilty of a violation of a law relating to narcotics, 8 U.S.C. §§ 1182(a)(23) (1988).

Because Defendant was ineligible for adjustment to permanent residence, and was thus not

lawfully admitted to permanent residence, she was ineligible to naturalize under 8 U.S.C.

§§ 1427(a)(1) and 1429. Defendant thus concedes that her naturalization was illegally procured

and that this Court should enter an order of denaturalization with respect to Count One.

       Second, as alleged in Count Two in the Complaint, Defendant concedes that she lacked

the requisite good moral character to naturalize. Congress has also mandated that an individual

may not naturalize unless that person “during all periods referred to in [8 U.S.C. § 1427(a)] has

been and still is a person of good moral character.” 8 U.S.C. § 1427(a). For an applicant who is

naturalizing based on her time as a permanent resident, the required statutory period for good

moral character begins five years before the date the applicant files the application for

naturalization, and continues until the applicant takes the oath of allegiance and becomes a

United States citizen. 8 U.S.C. § 1427(a); 8 C.F.R. § 316.10(a)(1). Thus, Defendant was

required to establish good moral character from February 3, 1991, through September 24, 1996

(the statutory period). Defendant concedes she lacked the requisite good moral character

because she committed unlawful acts during the statutory period that reflected adversely on her

moral character and there were no extenuating circumstances. 8 U.S.C. § 1101(f); 8 C.F.R.

§ 316.10(b)(3)(iii). Specifically, during the statutory period, Defendant committed acts that

constitute the essential elements of several federal crimes: (i) bail jumping, in violation of 18



                                                  6
U.S.C. §§ 3146(a)(1), (b)(1)(A)(i); (ii) false swearing and false identity usage in an immigration

matter, in violation of 18 U.S.C. § 1546(a); and (iii) perjury, in violation of 18 U.S.C. § 1621(1).

Because Defendant concedes that she committed unlawful acts during the statutory period that

adversely reflected on her moral character, she was not a person of good moral character, and

was ineligible to naturalize under 8 U.S.C. § 1427(a)(3). Because she was ineligible to

naturalize, Defendant concedes that she illegally procured her citizenship, and that the Court

must revoke her citizenship, as provided for by 8 U.S.C. § 1451(a).

       Third, as alleged in Count Three in the Complaint, Defendant concedes that she lacked

good moral character based on conduct prior to the statutory period. The Government may

consider an applicant’s conduct at any time prior to the statutory period if her conduct during the

statutory period does not reflect a reform of character, or if the earlier conduct is relevant to a

determination of her moral character at the time she seeks to naturalize. See 8 U.S.C. § 1427(e);

8 C.F.R. § 316.10(a)(2). Defendant’s convictions for conspiracy to distribute and possess

cocaine, in violation of 21 U.S.C. § 846, and distribution and possession of cocaine, in violation

of 21 U.S.C. §§ 812, 841(a)(1), (b)(1)(A), though pre-dating the statutory period, colored her

moral character during the statutory period. Defendant concedes that her decision to willfully

and knowingly fail to appear before the Court for sentencing from April 1981 through January

2000 reflects poorly on her good moral character because it further indicates her refusal to take

responsibility or make amends for her crimes. Because Defendant lacked the requisite good

moral character as required by law, she was ineligible for naturalization. 8 U.S.C. § 1427(a)(3).

Defendant thus concedes that her naturalization was illegally procured and that this Court should

enter an order of denaturalization.




                                                   7
